Title: From George Washington to Henry Laurens, 28 June 1778
From: Washington, George
To: Laurens, Henry


                    
                        Sir
                        English town 6 miles from Monmouth [N.J.]June 28: [1778] ½ after 11 A.M.
                    
                    I was duly honored with your favor of the 20th Instant, with the report to which it referred, and trust my situation will apol[og]ize for my not answering it before.
                    I am now here with the main body of the Army and pressing hard to come up with the Enemy. They encamped yesterday at Monmouth Court House, having almost the whole of their front, particularly their left wing, secured by a Marsh and thick wood & their rear by a difficult defile, from whence they moved very early this morning. Our advance, from the rainy weather and the intense heat, when it was fair (though these may have been equally disadvantageous to them) has been greatly delayed. Several of our men have fallen sick from these causes, and a few unfortunately have fainted and died in a little time after. We have a select and strong detachment more forward under the general command of Major Genl Lee, with orders to attack their rear if possible. Whether the Detachment will be able to come up with it is a matter of question, especially before they get into strong grounds. Besides this, Morgan with his Corps and some bodies of Militia are on their flanks. I cannot determine yet, at what place they intend to embark. Some think they will push for Sandy Hook—whilst others suppose they mean to go to Shoal Harbour. The latter opinion seems to be founded in the greater probability, as, from intelligence, Several Vessels and Craft are lying off that place. We have made a few prisoners, and they have lost  a good many men by desertion. I cannot ascertain their number, as they came into our advanced parties & pushed immediately into the Country; I think five or Six Hundred is the least number that have come in, in the whole. They are chiefly foreigners. I have the Honor to be with great respect Sir Yr Most Obedt servt
                    
                        G. Washington
                    
                